Title: To Thomas Jefferson from Gulian C. Verplanck, 24 May 1824
From: Verplanck, Gulian C.
To: Jefferson, Thomas


                        Sir
                        
                            New York
                            May 24th 1824
                    Permit me to offer a slight attempt to point out the manner in which the cultivation of the elegant Arts may be made subservient to the cause of liberty and patriotism, to the acceptance of one of the earliest and most accomplished patrons and lovers of the arts in this country and the first and most enlightened  champion of our liberties.I am with great respect your obdt Servt
                        Gulian C. Verplanck